Citation Nr: 1747672	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-00 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 8, 2010, for the assignment of a 30 percent evaluation for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse appeared and testified at a hearing with a decision review officer in April 2010.  They also appeared and testified at a hearing before the undersigned Veterans Law Judge at a hearing conducted in St. Petersburg, Florida, in August 2016.  A transcript of each of these hearings has been associated with the Veteran's claims file.

The Board acknowledges the Veteran's arguments set forth at the hearing that the VA audiological examination that supported his initial noncompensable rating for bilateral hearing loss contained several errors.  However, the Veteran appealed that issue at the time and the Board ultimately denied a claim for a compensable evaluation in August 2007.  That Board decision is final and to the extent he wishes to seek an effective date as far back as the date of his initial claim for service connection, he must file a motion to revise the decision on the basis of clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Board notes, however, that the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's decision in an April 2009 Memorandum Decision and if a superior court, such as the Court, affirms the determination of the Board on a particular issue, that Board decision is replaced by the Court's decision on that issue and is no longer subject to revision on the basis of CUE.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see 38 C.F.R. § 20.1400(b) (2016) (decisions on issues that have been appealed to and decided by a court of competent jurisdiction are no longer subject to revision on the basis of CUE).

The issue of entitlement to an evaluation in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran filed a claim for an increased rating for bilateral hearing loss on April 8, 2010, and his condition is not shown to have increased in severity during the one-year period prior to that date.


CONCLUSION OF LAW


The criteria for an effective date earlier than April 8, 2010, for a 30 percent evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Section 5110(a), Title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 

The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110 (b)(1) (West 2014). 

With respect to claims for higher disability evaluations, 38 C.F.R. § 3.400(o)(2) provides that where evidence of record dated within the one-year period preceding the date of receipt of the claim demonstrates a factually ascertainable increase in disability, the effective date of the award is the earliest date at which the increase was factually ascertainable.

Here, the Veteran first notified VA that he was seeking an increase in benefits for his service-connected bilateral hearing loss at his April 2010 hearing with a decision review officer.  Pursuant to this claim, the Veteran attended a VA examination in May 2010 and he was ultimately assigned a 30 percent evaluation for his bilateral hearing loss effective April 8, 2010, the date of his claim.

He has not challenged the 30 percent evaluation but instead seeks an earlier effective date for the assignment of his 30 percent disability rating

The Veteran's hearing loss has been rated pursuant to Diagnostic Code (DC or Code or DC) 6100.  38 C.F.R. § 4.85, 4.86 (2016).  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  

For the Veteran to succeed in his claim in his claim for an earlier effective date for his 30 percent evaluation for hearing loss, the evidence of record must support a factually ascertainable finding that the Veteran's hearing loss exceeded a noncompensable rating pursuant to the criteria set forth in DC 6100 in the one-year period prior to his April 2010 claim for an increased evaluation for his bilateral hearing loss.  Regrettably, the record simply does not contain any competent audiometric findings in that time period and the Board does not find that it is factually ascertainable that his hearing loss satisfied the criteria for a 30 percent evaluation in the one-year period prior to the date of his claim.  Accordingly, the Board finds that an effective date prior to April 8, 2010, for a 30 percent evaluation for bilateral hearing loss is not warranted in this case.


ORDER

An effective date earlier than April 8, 2010, for a 30 percent rating for bilateral hearing loss is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in this matter to obtain a contemporary evaluation of the severity of the Veteran's service-connected PTSD.

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it has certain duties to notify and assist a claimant in the development of the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  As part of its duties to assist, VA may also be required to schedule a Veteran with a contemporaneous medical examination.  Such an evaluation is required when there is evidence indicating "there has been a material change in a disability or that the current rating may be incorrect."  See Caffey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  

The record indicates the Veteran was last afforded a VA medical examination in connection with his claim for an increased evaluation for PTSD in May 2010.  At the hearing, the Veteran's representative argued that this examination did not accurately reflect the current severity of the Veteran's PTSD and the Veteran testified that he continued to experience substantial difficulties with his service-connected mental disability.  As the most recent VA medical examination was also conducted more than seven years ago, the Board finds that a new psychological examination should be afforded to the Veteran to assess the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA psychological treatment records and associate them with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a contemporaneous VA psychological examination to determine the current severity of his service-connected PTSD.  All necessary tests and studies should be completed and any opinion offered should be accompanied by a complete rationale.

3.  Finally, readjudicate the Veteran's claim for an increased initial evaluation for PTSD.  If the claim is not granted to the Veteran's satisfaction, provide him and his representative a supplemental statement of the case and give them an appropriate amount of time to respond before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


